Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                            Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


                              JOINT DISCOVERY MEMORANDUM

         In accordance with Magistrate Judge Reinhart’s order on February 20, 2019, the parties

  jointly submit this discovery memorandum. The parties certify that they have complied with the

  requirements for pre-hearing consultation contained in the Court’s Standing Discovery Order.

  Despite good faith efforts to resolve their differences, the following issues require resolution by the

  Court. The parties also include agenda items for updated or additional information that the Court

  requested.

               1. Dave Kleiman’s Electronic Devices

         Defendant: As ordered by the Court, the ESI vendors for both parties met and conferred on

  February 25, 2019, regarding Dave Kleiman’s electronic devices. During that call, Plaintiffs

  disclosed that they only recently began imaging Dave’s devices on January 24, 2019. Additional

  issues regarding the preservation of Dave’s devices also arose during that meet and confer. The

  following issues require resolution by this Court:

                  To ensure that Dave’s devices were correctly imaged, Defendant’s ESI vendor
                   requested a copy of the device imaging logs, chain of custody log, and device
                   inventory log. Plaintiffs have not provided such data.

                  The removal of hard drives from Dave’s computers before imaging.
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 2 of 8



         During a separate meet and confer on the February 25, 2019, Plaintiffs’ counsel again

  expressed his client’s refusal to provide Defendant’s ESI vendor with the images of Dave’s devices,

  stating that his client was uncomfortable with that process. This Court already overruled Plaintiffs’

  objection during the February 20, 2018, hearing. In the interests of obtaining the crucial information

  as soon as possible, and hoping to avoid a protracted dispute, Defendant agreed to permit a third-

  party neutral to inspect the device images (as opposed to the actual devices), if Defendant’s ESI

  vendor would be able to ascertain that the imaging was done correctly by reviewing the imaging

  logs. If devices were not properly imaged, the third-party neutral should have access to the actual

  devices and create its own images for analysis. Defendant suggested two potential third-party

  neutrals on February 28 and March 1 (StoneTurn and Aon). Plaintiffs: Defendant has, perhaps

  inadvertently, mischaracterized Plaintiff’s requests and statements. Plaintiff’s counsel never refused

  to produce a copy of the device imaging logs; he simply indicated he needed to review “what type

  of information is contained on these logs with my discovery team. Assuming there is nothing

  privileged contained on these logs, we will produce them.” 2/27/19 email from K. Roche to Z. Kass.

  Plaintiff’s discovery team has reverted on the logs, there is no privileged information on them, so

  as promised, Plaintiff will produce them.

         In regard to the forensic neutral, Plaintiff also never “refused” to provide the images to

  Defendant’s ESI vendor. Instead, counsel indicated he’d learned new facts about the drives that

  would prompt a motion for reconsideration, but that a third party neutral would obviate the need for

  additional motion practice and have the added bonus of easing the cost of this review on Defendant.

  Defendant agreed and the parties have exchanged names of neutrals. Two of Plaintiffs three

  suggestions are located in Miami (e-forensicinc, digitalforensicsnow, quantumediscovery). The

  parties continue discussing these suggestions.



                                                    2
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 3 of 8



           Plaintiff is unsure what Defendant claims he needs the Court to resolve in regard to the

  removal of drives from Dave’s devices.

               2. Document Production

           Defendant: As ordered by the Court, Defendant has been working on producing documents,

  and has made two productions (one of hard copy documents and one of a small set of ESI) containing

  over 500 highly relevant documents. Defendant’s counsel is continuing to review hard copy

  documents and hopes to make another production in the next week to ten days. Defendant’s counsel

  has also informed Plaintiffs’ counsel that it will provide a privilege log toward the end of its rolling

  production.

           To date, Plaintiffs have not made a production.

           Plaintiffs: Plaintiff has been reviewing documents responsive to Defendants requests and

  intends to produce documents tomorrow.

               3. Meet and Confer on Search Terms and Prioritization of Processing ESI

           Defendant: Defendant also has provided Plaintiffs with proposed search terms for its ESI

  productions (including search term hits on the devices it has processed thus far). Defendant also

  provided Plaintiffs with a brief description of the devices AlixPartners imaged and asked Plaintiffs

  to identify which of those devices they would like prioritized for processing.1 However, Plaintiffs

  have not responded to Defendant’s proposed search terms, nor have they identified the devices that

  they would like prioritized.

           To date, Plaintiffs have not provided a list of proposed search terms for its ESI production

  (assuming they are not reviewing every single document imaged).



  1
   In the interim, Defendant has processed 6 devices (all of which had user profiles for Dr. Wright) and is currently
  processing a 7th device (prioritizing the profiles of Dr. Wright and Ramona Watts within that device).


                                                             3
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 4 of 8



           Plaintiffs: As discussed below in #8, and per the Court’s orders at the last hearing, Plaintiff

  has been reviewing discovery in an attempt to narrow the pending requests. Plaintiff will respond

  today with prioritization of devices and search terms. Plaintiff was under the impression Defendant

  would be suggesting the search terms it wanted Plaintiff to use, but Plaintiff is happy to suggest

  some and will do so before the hearing on March 6, 2019. In the interim, Plaintiff has not wasted

  any time because it’s been reviewing documents for production that don’t require search terms and

  plans to produce its first set of documents tomorrow.

              4. Definition of Dr. Wright

           Defendant: In Plaintiffs’ second, third, and fourth requests for production along with their

  third set of interrogatories and “revised” first and second sets of interrogatories (see Composite

  Exhibit A) define Dr. Wright to include essentially any company or trust in which he has ever had

  an association or involvement. Dr. Wright objects to this definition as it improperly seeks to treat

  all such entities (which are not parties) as parties in this case; even though Plaintiffs amended their

  complaint twice, they have never named anyone other than Dr. Wright, an individual, as a defendant.

  This definition is overly broad and not proportional to the needs of the case.

           Plaintiffs: During a meet and confer between the parties, Plaintiff agreed to withdraw that

  definition, subject to the dispute over the scope of Defendant’s control discussed at length in #7

  below.

              5. Information Requested by the Court

           Defendant: Defendant’s counsel will be prepared to discuss the following follow-up items

  requested by the Court:

                 The additional burden resulting from producing documents related to Dr. Wright’s
                  other companies and trusts that are unrelated to Dave Kleiman or W&K.
                 Communications between Dr. Wright and Ross Ulbricht related to bitcoin transfers
                  or the 1933 public address.

                                                     4
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 5 of 8




             6. Early depositions of Plaintiff Ira Kleiman and Defendant Craig Wright

         Plaintiffs: In an effort to narrow the scope of discovery as this court suggested, Plaintiff

  requested an early deposition of Defendant. Defendant was amenable to this, subject to future

  agreement on the scope of these depositions. Plaintiff suggested the depositions focus on the issues

  the Court suggested:

                     “what facts really are in dispute” (Tr. 9:9)
                     “where things are” (Tr. 9:9-10)
                     “Where do you keep this stuff? What do you keep? Who knows about it? How far
                      back do you keep it” (Tr. 8:11-12)
                     “take [Dr. Wright’s] deposition and ask him all these questions about all these trusts,
                      find out, get his description of what they are and then we can come back and do a
                      more focused request” (Tr. 92:13-15).

         Plaintiff believes this would assist in helping the parties determine what actually requires

  discovery, and what things simply aren’t even in dispute. This would potentially prevent much

  unnecessary discovery. Defendant disagrees and is only willing to allow a deposition on the

  following topics:

                    Experience with and knowledge of electronic devices, including computers, etc.
                    Possession and preservation of data (electronic and hard copy)
                    Document retention and destruction policies

         The parties need the Court to resolve the scope of this early deposition.

         Defendant: Defendant agrees to reciprocal limited depositions of Dr. Wright and Ira

  Kleiman provided that the scope of the depositions tracks their purpose as articulated by the Court.

  (Tr. dated Feb. 20, 2019, at pp.8-9.) Plaintiff has not included the full intended scope of Dr. Wright’s

  deposition as expressed in Plaintiffs’ counsel’s email, “To that end [i.e., the full scope], we intend

  to explore issues concerning documents and witnesses in this case along with the facts and

  statements in the pleadings and filings, including exhibits and subjects covered by our discovery


                                                        5
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 6 of 8



  requests.” (Email of Mr. Freedman dated March 4, 2019.) Defendant does not believe that

  Plaintiffs’ proposed scope is appropriate for an early limited deposition.

              7. Dispute as to the scope of Dr. Wright’s “possession, custody, or control” pursuant
                 to Rule 34.

          Plaintiff: Plaintiff’s position is that any document Dr. Wright controls should be part of the

  ESI collected, whether or not that ESI is located with him in the United Kingdom, with his

  Australian lawyers, or resides with his Australian companies. Defendant, however, has taken the

  position that he is only obligated to collect ESI from documents he has on him in the United

  Kingdom. This position is contrary to well recognized law that documents within a Party’s

  “possession, custody, or control” includes documents he has a legal right to obtain and includes

  documents in the possession of a party’s former or current counsel. Defendant’s position is also

  directly in conflict with Judge Bloom’s order on Defendant’s Motion to Dismiss where the Court

  specifically rejected the concept that Defendant could not produce documents from Australia:

        “Defendant argues that the relevant witnesses and evidence related to this case are located
        in Australia . . . and thus not subject to the compulsory process of this forum. Plaintiffs
        claim that much of the evidence the Defendant has identified as foreign . . . are in
        Defendant’s own records, his agent’s records, or are records he can easily obtain or view in
        Florida. These documents include the documents from the ATO investigation, the
        Australian court filings, and documents in the possession of the Defendant and/or his
        Australian companies. The Court agrees with the Plaintiffs that much of this evidence that
        the Defendant asserts is beyond the compulsory process of this Court, is under the direct
        control of the Defendant.

  ECF No. [68], at 21 (internal citations omitted) (emphasis added). Defendant indicated in a sworn

  statement that these witnesses are relevant to this litigation. ECF No. [33-3], at ¶ 20-21. He must produce

  documents from them.

          Defendant: Defendant stands on the position argued at length during the February 20

  hearing that his action is a case against Dr. Wright individually for theft of bitcoin purportedly stolen

  from his good friend (even though that friend never made that claim while he was alive) and for


                                                      6
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 7 of 8



  unidentified intellectual property (even though any claim that it is the bitcoin protocol fails because

  that intellectual property was made public during Dave Kleiman’s lifetime and could not have been

  stolen). Defendant refers the Court to its position stated in number 4 above.

             8. Plaintiff’s Second, Third, and Fourth requests for production

         Plaintiff: Plaintiff heard the Court at the last discovery hearing and has been working on

  narrowing the pending requests for production to facilitate the inside-out discovery the Court has

  ordered. To that end, Plaintiff withdraws the following requests for production:

                From its second set, numbers: 2, 42, 54, 56, 58, 59, 63, 69, 71.

                From its third set, numbers: 28, 31.

                From its fourth set, number: 1.

  Plaintiff is also willing to limit other requests and has scheduled a second meet and confer with

  Defendant tomorrow in an attempt to resolve the remaining disputed items even further. The parties

  will file a notice with the Court after the meet and confer in the form the Court attached to its

  standing order, ECF No. 102 to indicate the items that remain in dispute. As things currently stand,

  Plaintiff requires the Court to resolve the following requests for production (responses attached as

  Composite Exhibit B):

        From Plaintiffs’ second set, numbers: 1, 3, 4, 11, 14-29, 36-37, 40-41, 44-45, 57, 60, 62,
         65, and 88.

        From Plaintiffs’ third set, numbers: 8, 10, 12-15, 17, 29-30

        From Plaintiffs’ fourth set, number: 3

     Defendant: The parties have not met and conferred on these discovery requests. Plaintiffs first

  requested a meet and confer on Defendant’s objections on the night of March 3, 2019. This

  submission is the first time Plaintiffs have identified the specific requests they would like to discuss.

  Defendant has agreed to meet and confer with Plaintiff tomorrow at 10 a.m.

                                                     7
Case 9:18-cv-80176-BB Document 109 Entered on FLSD Docket 03/04/2019 Page 8 of 8




  Respectfully submitted,

   Counsel to Plaintiff Ira Kleiman as              Attorneys for Dr. Craig Wright
   Personal Representative of the Estate
   of David Kleiman and W&K Info                    RIVERO MESTRE LLP
    Defense Research, LLC.                          2525 Ponce de Leon Boulevard, Suite 1000
                                                    Miami, Florida 33134
   s/ Velvel (Devin) Freedman                       Telephone: (305) 445-2500
   Velvel (Devin) Freedman, Esq.                    Fax: (305) 445-2505
   BOIES SCHILLER FLEXNER LLP                       Email: arivero@riveromestre.com
   100 SE Second Street, Suite 2800                 Email: amcgovern@riveromestre.com
   Miami, Florida 33131                             Email: zmarkoe@riveromestre.com
   Telephone: (305) 539-8400                        Email: receptionist@riveromestre.com
   Facsimile: (305) 539-1307
   vfreedman@bsfllp.com                             By: s/ Andres Rivero
                                                    ANDRES RIVERO
   Kyle W. Roche, Esq.                              Florida Bar No. 613819
   Admitted Pro Hac Vice                            AMANDA MCGOVERN
   BOIES SCHILLER FLEXNER LLP                       Florida Bar No. 964263
   333 Main Street                                  ZAHARAH MARKOE
   Armonk, NY10504                                  Florida Bar No. 504734
   Telephone: (914) 749-8200
   Facsimile: (914) 749-8300
   kroche@bsfllp.com


                                   CERTIFICATE OF SERVICE

         I certify that on March 4, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                               /s/ Velvel (Devin) Freedman
                                                               Velvel (Devin) Freedman




                                                    8
